DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12 – 15, 17 – 37 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance:
Applicant teaches (performing a perturbation of textual language elements by removing a subset of the textual language elements; analyzing a classification resulting from the perturbation of the textual language elements to determine if the removed subset of the language elements causes a change in classifier outcome; reporting that the subset is important to the classification if there is a change in the classifier outcome; 
    PNG
    media_image1.png
    134
    864
    media_image1.png
    Greyscale
; displaying on a graphical user interface a visual scale indicative of the importance of the textual language elements to the classifier outcome, the visual scale comprising a color indicator, wherein color and intensity of the color indicator reflects relative importance of the classifier outcome for each of the textual language elements.). These limitations in conjunction with other limitations of the dependent and independent claims were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658